      Case 2:20-cv-00531-JCJ Document 16 Filed 07/14/20 Page 1 of 8



                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA


PATRICE KANTZ, on behalf of                  CIVIL ACTION
herself individually and on
behalf of those similarly
situated,
               Plaintiff,
                                             NO.   20-531
             v.

AT&T, INC. and AT&T SERVICES,
INC.,
               Defendants.


                              MEMORANDUM

Joyner, J.                                              July     13, 2020

     Presently before the Court is Defendants’ Motion for Court

Order to Compel Individual Arbitration and Stay Proceedings.

                         Factual Background

     Plaintiff Patrice Kantz brings a putative collective action

for alleged violations of the Age Discrimination in Employment

Act (“ADEA”), as amended, 29 U.S.C. § 621, et seq. stemming from

purported age discrimination against older workers.         (Complaint,

Doc. No. 1 at 6-7, ¶¶151.)     Plaintiff asserts that she satisfied

all administrative remedies prior to bringing this suit, (id.

¶¶19-22), and she requests a jury trial, (id. at 4).           The crux

of her Complaint is that, as a part of an effort to lay off

older employees, Defendants AT&T Services, Inc. and AT&T, Inc.

presented older employees with a 2019 General Release and Waiver


                                   1
      Case 2:20-cv-00531-JCJ Document 16 Filed 07/14/20 Page 2 of 8



Agreement (“General Release”) that conditioned severance

payments upon waiving certain age discrimination claims.          (Id.

at 5; Plaintiff’s Brief in Opposition to Defendants’ Motion for

Court Order to Compel Individual Arbitration and Stay

Proceedings, Doc. No. 13 at 48.)       Specifically, Plaintiff argues

that the General Release failed to provide certain workforce

reduction information that would permit a terminated worker to

decide whether to sign the General Release.        (See also Doc. No.

1 ¶¶125-26, 170-71.)    Thus, Plaintiff avers that the General

Release “is not a valid and enforceable waiver of her rights and

claims under the ADEA.”    (Letter, Doc. No. 15 at 1.       See also

Doc. No. 1 ¶¶125-26, 170-71.)     In support of her contention,

Plaintiff argues that the General Release is materially similar

to an agreement that Magistrate Judge Rice found invalid for

failing to adequately describe the decisional unit, or the class

of employees considered for a layoff.       (Doc. No. 1 ¶¶35(f)-(g),

124; Doc. No. 13 at 21.)    See Ray v. AT&T Inc., 2019 WL 175136,

at *1 (E.D. Pa. Jan. 11, 2019) (Rice, Magis. J.).

     Defendants bring the instant Motion to Compel Individual

Arbitration and Stay Proceedings on grounds that a prior 2012

Management Arbitration Agreement (“MAA”) relegates Plaintiff’s

age discrimination employment claims to individual arbitration

under the Federal Arbitration Act (“FAA”), 9 U.S.C. § 1, et seq.

(Defendants’ Motion for Court Order to Compel Individual

                                   2
        Case 2:20-cv-00531-JCJ Document 16 Filed 07/14/20 Page 3 of 8



Arbitration and Stay Proceedings, Doc. No. 7 at 18.)           In her

Response, Plaintiff contends that the General Release superseded

the MAA and, because the General Release purportedly does not

require arbitration, that Plaintiff need not submit her claims

to an arbitrator.     (Doc. No. 13 at 48-49.)       In their Reply,

Defendants argue that the General Release did not supersede the

MAA because, they aver, the two contracts are not sufficiently

similar.    (Defendants’ Reply Memorandum of Law in Further

Support of Defendants’ Motion for Court Order to Compel

Individual Arbitration and Stay Proceedings, Doc. No. 14 at 21-

22.)    Additionally, Defendants argue that if the General Release

is invalid, as Plaintiff contends in her Complaint, then the

General Release cannot supersede the MAA as a matter of law.

(Id. at 22.)    In response, Plaintiff argues she has not alleged

that the General Release is invalid but that, “rather, she has

alleged that it is not a valid and enforceable waiver of her

rights and claims under the ADEA.”        (Doc. No. 15 at 1 (emphasis

in original).)

                                 Analysis

                      Subject-Matter Jurisdiction

       Subject-matter jurisdiction is proper under 28 U.S.C. §

1331.    (Doc. No. 1 ¶17; Doc. No. 7 at 17.)




                                     3
      Case 2:20-cv-00531-JCJ Document 16 Filed 07/14/20 Page 4 of 8



                         Standard of Review

     The standard of review applicable to motions to compel

arbitration varies.    The Rule 12(b)(6) standard applies when it

is “apparent” from the face of the complaint and documents upon

which the complaint relies “that certain of a party’s claims are

subject to an enforceable arbitration clause . . . .”          Guidotti

v. Legal Helpers Debt Resolution, LLC, 716 F.3d 764, 776 (3d

Cir. 2013) (internal quotations omitted).       See also Morina v.

Neiman Marcus Grp., Inc., 2014 WL 4933022, at *6 (E.D. Pa. Oct.

1, 2014).

     On the other hand, if “‘the complaint and its supporting

documents are unclear regarding the agreement to arbitrate, or

if the plaintiff has responded to a motion to compel arbitration

with additional facts sufficient to place the agreement to

arbitrate in issue,’” then the Court should permit limited

discovery on the factual issue of whether there is a valid

arbitration agreement.    Morina, 2014 WL 4933022, at *6 (quoting

Guidotti, 716 F.3d at 776).     Once this limited discovery is

complete, the movant may submit a renewed motion to compel

arbitration, which the Court will evaluate under the summary

judgment standard.    Guidotti, 716 F.3d at 776; Morina, 2014 WL

4933022, at *6.   If the Court then finds that summary judgment

is inappropriate because the party opposing the motion to compel

arbitration can show “a genuine dispute as to the enforceability

                                   4
         Case 2:20-cv-00531-JCJ Document 16 Filed 07/14/20 Page 5 of 8



of the arbitration clause,” then the Court may proceed to a

trial about “the making of the arbitration agreement . . . .”

Guidotti, 716 F.3d at 776 (internal quotations omitted).             See

also Morina, 2014 WL 4933022, at *6.          Thus, as a threshold

matter, we must determine whether an agreement to arbitrate is

apparent from the Complaint and supporting documents.             See

Guidotti, 716 F.3d at 776; Morina, 2014 WL 4933022, at *6.

            Whether the General Release Superseded the MAA

      Plaintiff asserts that there is no controlling agreement to

arbitrate because the General Release superseded the MAA.                (Doc.

No. 13 at 48-49.)      In this jurisdiction, “the question of

whether a later agreement supersedes a prior arbitration

agreement is tantamount to whether there is an agreement to

arbitrate.”     Jaludi v. Citigroup, 933 F.3d 246, 255 (3d Cir.

2019).    Accordingly, when addressing the question of novation,

the Court must apply state law, rather than federal law, and

should not invoke the presumption of arbitrability.            Id. at 254-

55.   Here, both parties appear to assert that Pennsylvania law

governs, so we apply Pennsylvania contract law to the question

of whether the General Release superseded the MAA.            (Doc. No. 13

at 48-49; Doc. No. 14 at 21-22.)          See Jaludi, 933 F.3d at 254–

55.   See also Morina, 2014 WL 4933022, at *15 n.14.

      According to Pennsylvania contract law, a subsequent

contract between the same parties regarding the same subject

                                      5
      Case 2:20-cv-00531-JCJ Document 16 Filed 07/14/20 Page 6 of 8



matter supersedes the earlier agreement, even if the initial

agreement includes an arbitration clause and the subsequent one

does not.   Jaludi, 933 F.3d at 256.     However, a subsequent

invalid agreement cannot supersede a prior agreement.          Morina,

2014 WL 4933022, at *14–15.     We note that, when adjudicating a

motion to compel arbitration under the FAA, the Court “may not

consider the merits of the underlying claims” and, instead, must

only determine whether the merits should be submitted to

arbitration.   Morina, 2014 WL 4933022, at *5.       Setting aside

that the validity of the General Release as to ADEA claims is

part of the ultimate question that Defendants argue should be

submitted to an arbitrator, we observe that the validity of the

General Release is a predicate issue to whether the General

Release has superseded the MAA and, therefore, whether there is

a controlling arbitration agreement.

     In support of her argument that the General Release

superseded the MAA, Plaintiff cites the following provision from

the General Release:

     The provisions of this General Release and Waiver set forth
     the entire agreement between me and the Companies
     concerning termination of my employment. Any other
     promises or representations, written or oral, are replaced
     by the provisions of this document and are no longer
     effective unless they are contained in this document.

(Doc. No. 13 at 49.    See also General Release and Waiver, Doc.

No. 7, Ex. D, at 92.)


                                   6
      Case 2:20-cv-00531-JCJ Document 16 Filed 07/14/20 Page 7 of 8



     However, Plaintiff also argues that the General Release is

invalid as to her ADEA claims because it is materially similar

to an agreement that Magistrate Judge Rice found invalid for

failing to disclose the decisional unit.       (Doc. No. 1 ¶¶35(f)-

(g), 124; Doc. No. 13 at 21.)     See Ray, 2019 WL 175136, at *1.

     We note that the record does not appear to contain the full

text of the General Release, (see Doc. Nos. 1, 7, 12, 14, 15),

rendering impossible the task of determining the validity of the

General Release as to ADEA claims or comparing the two

agreements to determine whether novation occurred.         Absent is

the portion describing the decisional unit and, specifically,

the “ADEA Listing” attachment referenced in section E of the

General Release.   (Doc. No. 7, Ex. D, at 93.)       Thus, we must

order the parties to undergo limited discovery regarding whether

there is an agreement to arbitrate.      See Guidotti, 716 F.3d at

774, 776; Morina, 2014 WL 4933022, at *6.       Once this limited

discovery is complete, Defendants may submit a renewed motion to

compel arbitration, which we will evaluate under the summary

judgment standard.   Guidotti, 716 F.3d at 776; Morina, 2014 WL

4933022, at *6.

     We further note that parties may agree to submit to

arbitration the question of whether there is an arbitration

agreement.   Richardson v. Coverall N. Am., Inc., 2020 WL

2028523, at *2 (3d Cir. Apr. 28, 2020).       However, there must be

                                   7
      Case 2:20-cv-00531-JCJ Document 16 Filed 07/14/20 Page 8 of 8



“clea[r] and unmistakabl[e] evidence of the parties’ intent” of

such an agreement.   Id. (internal quotations omitted)

(alterations in original).     Here, as neither of the parties

appear to contend that the question of novation should be

submitted to arbitration, we need not address this question.

                              Conclusion

     We stay Defendants’ Motion for a period of ninety days to

allow for limited discovery on the question of whether there is

a valid arbitration agreement.     An appropriate Order follows.




                                   8
